

Exhibit 10.26


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) sets forth the agreement
reached concerning the separation from employment of CATHY PRYOR (herein
referred to as “Employee” or similar words, as the context requires) with
HIBBETT SPORTING GOODS, INC. (herein referred to as the “Company”).
WHEREAS, Employee’s employment with the Company will be terminated.
WHEREAS, the parties entered into a Retention Agreement, dated April 25, 2019,
attached hereto as Exhibit A.
WHEREAS, the parties wish to memorialize certain agreements made between them
regarding Employee’s employment and separation from employment with the Company.
NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and the Retention Agreement, the parties agree as follows:
1.Termination. On March 11, 2020, Employee was advised that her employment with
the Company will be terminated immediately. In lieu of immediate separation,
which would have resulted in forfeiture of certain unvested equity and unearned
bonus, Employee requested that her employment with the Company terminate on
April 1, 2020 (the “Separation Date”).


2.Effective Date. The “Effective Date” of this Agreement is the date that the
Agreement is signed by both parties, except regarding the waiver of Age
Discrimination in Employment Act (“ADEA”) claims, which such waiver shall be
effective on the eighth (8) day following Employee’s execution of this
Agreement, provided that Employee does not revoke acceptance of this Agreement
within the seven (7) day revocation period as set forth in paragraph 5 herein.
        
3.Consideration. The parties to this Agreement wish to document the amicable
termination of the employment relationship and to fully and finally resolve any
and all disputes between themselves, including, but not limited to, any
differences arising out of Employee’s employment with and separation from
employment with the Company. In consideration for the promises and covenants
herein, and more specifically, in consideration for the general release set
forth in paragraph 4 below, the Company agrees, subject to the signing of this
Agreement by Employee, and if the Employee does not revoke this Agreement
subsequent to signing it pursuant to paragraph 5 herein, to the following:


a. Employee’s employment will terminate, effective April 1, 2020.


b. Employee will receive one year of her Base Salary for a total of $405,000.00,
less applicable withholdings (“Severance Payment”). This Severance Payment will
be made in a single payment within ten (10) business days of the Effective Date
of this Agreement, less applicable withholdings.


c. Employee will receive a total of 4,857 outstanding equity-based awards
granted to her on or about May 6, 2019, pursuant to that certain Special 2019
Restricted Stock Unit Award Agreement under the Hibbett Sporting Goods, Inc.
2015 Equity Incentive Plan. This equity grant will be made within 45 days of the
Effective Date of this Agreement, less units withheld for applicable tax
withholding.


d. Employee will receive a total of 8,919 performance- and service-based stock
units at the price on the effective vesting dates. These equity grants will be
made within 45 days of the Effective Date of this Agreement, less units withheld
for applicable tax withholding.


e.  Employee will receive her applicable fiscal year 2020 bonus payout. This
payment will be made within 45 days of the Effective Date of this Agreement,
less applicable withholdings.


f. Employee agrees and acknowledges that she will not receive any of the
consideration set forth in this paragraph 3 if she revokes acceptance of this
Agreement within the seven (7) day revocation period as set forth in paragraph 5
herein.


Employee will be entitled to receive 401K and other deferred compensation
balances in accordance with applicable law, the terms of the relevant plans and
any elections made as a participant. The Company will issue the appropriate tax
forms



--------------------------------------------------------------------------------



for the payments outlined above. Employee will be solely responsible for paying
any amounts due to any governmental taxing authority as a result of the payments
outlined above, and Employee agrees to indemnify Company in the event that any
governmental taxing authority asserts against Company any claim for unpaid
taxes, penalties, and interest.


4. Release of Claims. Employee agrees to release any and all claims, debts,
demands, obligations, promises, covenants, agreements, contracts, endorsements,
bonds, controversies, suits, actions, causes of action, judgments, damages or
expenses, in law or in equity, that Employee has or may have against the Company
arising out of Employee’s employment with the Company. Employee agrees that this
release includes not only the Company, but also the Company’s successors,
assigns, present and former parent companies, subsidiaries, and affiliates, and
their present and former agents, representatives, officers, managers, directors,
partners, trustees, shareholders, insurers, attorneys, and employees (the
“Released Parties”) and that this release includes all claims that Employee may
have against the Released Parties occurring up through the date Employee signs
this Agreement. Employee understands and agrees that this release is intended to
waive all claims of every kind and nature, whether known or unknown, actual or
contingent, asserted or unasserted, arising under common law, statutory law or
otherwise. This release includes any and all causes of actions or claims
Employee has had, now has, or may have up to the date of this Agreement
including, without limitation, those arising pursuant to the Age Discrimination
in Employment Act of 1967; Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act of 1990, as amended; the National
Labor Relations Act, as amended; the Employee Retirement Income Security Act of
1974, as amended; the Civil Rights Act of 1991; the Family and Medical Leave Act
of 1993; the Worker Adjustment and Retraining Notification Act of 1988; 42
U.S.C. § 1981; the Sarbanes-Oxley Act of 2002; the Alabama Age Discrimination in
Employment Act and any claims for discrimination, harassment, wrongful
termination, retaliation, breach of contract, claims of unpaid wages or any
other form of compensation, unpaid overtime or unpaid benefits under any
federal, state or local laws or regulations, whether such claims arose, directly
or indirectly, out of Employee’s employment with the Company.


        No claim of any sort is exempt from the above release, except claims
that the law does not allow Employee to waive by signing this Agreement. This
release forever bars all actions, claims, proceedings, and suits which arose or
might arise in the future from any occurrences arising prior to the date of this
Agreement and authorizes any court, administrative agency or tribunal to dismiss
any claim, action, proceeding, or suit filed by the Employee with prejudice. For
the purpose of implementing a full and complete release, Employee expressly
acknowledges that the releases given in this Agreement are intended to include,
without limitation, claims that Employee did not know or suspect to exist in
Employee’s favor at the time of the date of Employee’s execution of this
Agreement, regardless of whether the knowledge of such claims, or the facts upon
with which they might be based, would have materially affected Employee’s
decision to enter into this Agreement; and that the consideration provided under
this Agreement was also for the release of those claims and contemplates the
extinguishment of any such unknown claims.


This release is not to be construed as interfering with Employee’s right to
testify, assist or participate in an administrative hearing or proceeding with
any governmental agency (or file a charge or complaint with any governmental
agency), but Employee understands that by signing this Agreement, Employee
otherwise agrees to waive any right to recover damages and any other benefits or
remedies through any governmental charge, complaint, investigation or action,
including, but not limited to, back pay, front pay, benefits, damages, punitive
damages, attorney fees, reinstatement or any other type of equitable or legal
relief, as a result of any such charge, lawsuit or claim.


5. Older Workers’ Benefit Protection Act. This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
§ 626(f). Employee is advised to consult with an attorney before executing this
Agreement.


a.Acknowledgments/Time to Consider. Employee acknowledges and agrees that (a)
Employee has read and understand the terms of this Agreement; (b) Employee has
been advised in writing to consult with an attorney before executing this
Agreement; (c) Employee has obtained and considered such legal counsel as
Employee deems necessary; (d) Employee has been given twenty-one (21) days to
consider whether to enter into this Agreement (although Employee may elect not
to use the full 21-day period at Employee’s option); and (e) by signing this
Agreement, Employee acknowledges that Employee does so freely, knowingly, and
voluntarily.


b.Revocation/Effective Date. Employee may revoke Employee’s acceptance of this
Agreement within seven (7) days after the date Employee signs it. Employee’s
revocation must be in writing and received by Office of General Counsel, Hibbett
Sporting Goods, Inc., 2700 Milan Court, Birmingham, AL 35211 by 5:00 p.m.
Central Time on the seventh day in order to be effective. If Employee does not
revoke acceptance within the seven (7) day period, Employee’s acceptance of this
Agreement shall become binding and enforceable on the eighth day. For the
avoidance of doubt, Employee’s revocation of this Agreement within the seven (7)
day revocation period shall render this Agreement null and void in its entirety.





--------------------------------------------------------------------------------



c.Release of ADEA Claims; Preserved Rights. Employee acknowledges that she is
specifically waiving any claims under the ADEA. This Agreement does not waive or
release any rights or claims that Employee may have under the ADEA that arise
after the execution of this Agreement. In addition, this Agreement does not
prohibit Employee from challenging the validity of this Agreement’s waiver and
release of claims under the ADEA.


6. Restrictive Covenants. Employee acknowledges that any and all prior
understandings and agreements between the parties to this Agreement with respect
to the subject matter of this Agreement, including any initial employment offer
letter and any subsequent revisions thereof, are superseded by this Agreement,
which fully and completely expresses the entire Agreement and understanding of
the parties to this Agreement with respect to the subject matter hereof. Except
as stated above, Employee will not be entitled to any other compensation,
payments, or benefits from Released Parties under this Agreement or under any
other contract, agreement, arrangement or plan, including, but not limited to,
any severance plan. Employee hereby waives and forfeits any other rights or
claims she may have to other remuneration or benefits including to any unvested
options, unvested restricted share units or other notes, instruments or
obligations. This Agreement may not be orally amended, modified or changed and
may be amended, modified or changed only by written instrument or instruments
executed by duly authorized officers or other representatives of the parties to
this Agreement. Notwithstanding the above, any post-employment covenants and
agreements, including, but not limited to, Employee’s
Nondisclosure-Noncompetition Agreement and Employee Confidential Information
Agreement, shall survive the termination of Employee’s employment as provided
therein.


7. Confidential Information. Employee acknowledges that during Employee’s
employment, Employee has learned Confidential Information relating to the
business conducted and to be conducted by the Company. Employee agrees that
Employee will not disclose or use or authorize any third party to disclose or
use any such Confidential Information, without prior written approval of the
Company. As used in this Agreement, “Confidential Information” means all
information belonging to the Company or provided to the Company by a customer
that is not known generally to the public or the Company’s competitors.
Confidential Information includes, but is not limited to: (i) information about
costs, profits, markets, operating methods, plans for future developments, trade
secrets, software code, information about goods, products or services under
development, research, development or business plans, procedures, pricing or
other financial information, confidential reports, handbooks, customer lists and
contact information, information about orders from and transactions with
customers, sales, marketing and acquisition strategies and plans, operations
books, educational materials, customer communications, customer contracts,
training materials, personnel information, business records, or any other
materials or technical methods/processes developed, owned or controlled by the
Company or any of its subsidiaries or affiliates; (ii) information and materials
provided by a customer or acquired from a customer; and (iii) information which
is marked or otherwise designated or treated as confidential or proprietary by
the Company or any of its subsidiaries or affiliates, provided that a document
or other material need not be labeled “Confidential” to constitute Confidential
Information. All information disclosed to Employee, or to which Employee had
access during the period of Employee’s employment, for which there is any
reasonable basis to be believed is, or which appears to be treated by the
Company as Confidential Information, shall be presumed to be Confidential
Information hereunder. Confidential Information shall not, however, include any
general know-how or skills that Employee possesses whether obtained through
Employee’s employment at the Company or elsewhere. Confidential Information also
does not include information that (i) is publicly known or becomes publicly
known through no fault of Employee, or (ii) is generally or readily obtainable
by the public. Employee shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (a)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.
        Employee understands that Employee is prohibited from
sending/downloading Confidential Information to Employee’s personal email
account(s), personal computer(s), personal mobile device(s), and/or external and
removable thumb drives. If any Confidential Information has been sent/downloaded
to any of the aforementioned accounts/devices, Employee agrees to immediately
disclose such actions to Office of General Counsel, Hibbett Sporting Goods,
Inc., 2700 Milan Court, Birmingham, AL 35211, and to use good faith and
commercially reasonable efforts to permanently delete from any of the
aforementioned accounts/devices all such Confidential Information. By signing
this Agreement, Employee represents and warrants that Employee has not disclosed
any Confidential Information to a third party or sent/downloaded any
Confidential Information to Employee’s personal email account(s), personal
computer(s), personal mobile device(s), and/or external and removable thumb
drives.

8. No Recognition of Wrongdoing. Nothing in this Agreement is to be considered
an admission of liability by Company. The signing of this Agreement and payment
of the consideration described in it do not represent any admission of
wrongdoing or violation of any statute, agreement or common law by Company.
Employee represents that, as of the date



--------------------------------------------------------------------------------



Employee signs this Agreement, Employee has fully disclosed to the Company or is
not aware of and has not engaged in any activity that would constitute wrongful
conduct, including, but not limited to, fraud, misrepresentation, violation of
any federal, state or local law or regulation, or any conduct contrary to
existing policies of Company. Employee further represents that Employee has
complied with any existing obligations up through the date of Employee’s signing
this Agreement.

9. Confidentiality of Agreement. The parties agree that the terms and conditions
of this Agreement are intended to remain strictly confidential between Employee
and the Company. The parties further agree that neither will disclose the terms
of this Agreement to any other person, excluding attorney(s), accountant(s), and
lender(s), and their spouses, if any, to the extent needed for legal advice,
income tax reporting purposes, or other financial purposes, or as otherwise
required by law. However, nothing in this Agreement shall be construed to
prohibit Employee from reporting alleged improper or unlawful conduct to, or
participating in any investigation or proceeding conducted by, any federal or
state government agency or self-regulatory organization.


10. Non-Disparagement. Except as may be prohibited by the National Labor
Relations Act, Employee agrees to never issue, circulate, publish, or utter any
disparaging statements, remarks, or rumors about the Released Parties and the
reasons for Employee’s separation from Employee’s employment. Nothing herein
shall prohibit any individual, including Employee, from giving truthful
testimony as required by law.


11. Return of Materials. Employee represents that Employee has returned to the
Company, and has not retained in any form or format, all Company documents and
other Company property containing Confidential Information that Employee had in
Employee’s possession at any time, including, without limitation, Company files,
external hard drives, flash drives, notes, notebooks, correspondence, memoranda,
agreements, drawings, records, business plans, forecasts, financial information,
specifications, computer-recorded information and tangible property, any
materials of any kind that contain or embody any proprietary or Confidential
Information of the Company and all reproductions thereof in whole or in part.
Employee also represents that, as of no later than Employee’s last day of
employment with Company, Employee has returned all Company credit cards, entry
cards, identification badges and keys that Employee had in Employee’s possession
at any time. Employee also represents that Employee has used good faith,
commercially reasonable efforts to permanently delete from any electronic media
in Employee’s possession, custody, or control (such as computers, cell phones,
hand-held devices, back-up devices, zip drives, PDAs, etc.), or to which
Employee has access (such as remote e-mail exchange servers, back-up servers,
off-site storage, etc.), all documents or electronically stored images
containing Confidential Information of the Company, including writings,
drawings, graphs, charts, sound recordings, images, and other data or data
compilations stored in any medium from which such information can be obtained.
Employee recognizes and acknowledges all charges to her company credit card
remain her responsibility and, if those charges are not reimbursable business
expenses, Employee must reimburse the Company for such charges. If Employee
refuses to do so, the Company has the right to deduct these charges from
Employee’s severance payments.


12. Covenant Not to Sue. Employee represents and warrants that neither Employee
nor anyone on Employee’s behalf has filed any lawsuit, administrative charge or
complaint, request for investigation, demand for arbitration, or other claim
against the Released Parties with any local, state or federal agency or court,
or any arbitrator, mediator or other dispute resolution provider or service,
arising out of or relating in any way to Employee’s employment with the Company
or the termination of Employee’s employment with the Company (hereinafter
“Claim”). In the event that any such Claim is ever filed against the Released
Parties, Employee hereby waives any right to any monetary damages, benefits,
award, costs, attorney fees, injunctive relief, penalties or other relief
arising from the Claim and hereby assigns same to the Company to the extent
permitted by law.

        Employee agrees not to file any Claim or complaint in any state or
federal court against the Released Parties asserting any claim or liability for
which Employee has released the Released Parties in this Agreement, and Employee
agrees not to authorize anyone to file such a complaint on Employee’s behalf.
Further, Employee represents and warrants that Employee has fully disclosed to
the Company or is unaware of, and has no factual information that would support
any such administrative charge, hearing or proceeding, on Employee’s behalf, or
any other employee’s behalf that has not been disclosed to the Company in
writing. Employee acknowledges that the consideration provided by this Agreement
represents complete satisfaction of any monetary and non-monetary claims that
Employee has or might have against the Released Parties and that the
consideration hereunder is in lieu of any other remuneration, payment or award
to which Employee might otherwise be entitled.

13. Remedies for Breach. If the Company, in its sole discretion, determines that
Employee has violated, breached, or is about to breach any provision of this
Agreement, the Company may immediately cease any payments pursuant to this
Agreement, and Employee shall be required to reimburse the Company for all
amounts paid to Employee under this Agreement, less one-hundred dollars which
would serve as the agreed upon consideration for the ongoing Release of Claims.



--------------------------------------------------------------------------------



Further, in addition to all remedies available to the Released Parties for
breach of contract, the Released Parties shall be entitled to recover all
reasonable attorney fees, court costs, expert witness fees, and other expenses
incurred by Released Parties as a result of Employee’s breach of this Agreement,
including, without limitation, all such fees, costs, and expenses incurred by
Released Parties (a) in defense of a Claim heretofore filed by Employee in
breach of Employee’s representation and warranty above that no such Claim has
been filed, (b) in defense of any complaint filed by Employee or on Employee’s
behalf in any state or federal court, and (c) in the prosecution of any action
against Employee for breach of this Agreement. The Company’s determination shall
not be subject to de novo review in a court of law or any other forum, but
instead shall only be reviewed on an arbitrary and capricious standard. Nothing
in this paragraph 13 shall be construed as prohibiting the Company from pursuing
any remedies available to it for breach of the Agreement, including injunctive
relief as set forth in paragraph 14. By Employee’s signature below, Employee
represents that as of the date that Employee executes this Agreement, Employee
has not breached any obligations or covenants contained in this Agreement.


14. Injunctive Relief. It is agreed that if the Employee violates the terms of
this Agreement, irreparable harm will occur and money damages will be
insufficient to compensate the Company. Therefore, the Company will be entitled
to seek injunctive relief (including, without limitation, temporary and
permanent injunctions and a decree for specific performance) without posting
bond, to enforce the terms of this Agreement and the provisions contained
herein. Employee further agrees that any request for such injunctive relief by
the Company shall be in addition to, and without prejudice to, any claim for
monetary damages that the Company may elect to assert.


15 Cooperation. Employee agrees that Employee shall, at the request of Company,
render all assistance and perform all lawful acts that Company considers
necessary or advisable in connection with any investigation, litigation, or
claims involving Company or any of the other Released Parties. Nothing in this
paragraph is intended to coerce or suborn perjury.


16. Controlling Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Alabama, without reference to principles of
conflict of laws which would require application of the law of another
jurisdiction.


17. Representation. Employee agrees that no promise or inducement has been
offered except as set forth in this Agreement, and that Employee is signing this
Agreement without reliance upon any statement or representation by the Company
or any representative or agent of the Company except as set forth in this
Agreement. Employee acknowledges and agrees that Employee has entered into this
Agreement freely and voluntarily.


18. No Entitlement Otherwise. Employee further acknowledges and agrees that
Employee would not be entitled to receive the compensation and other
consideration referenced herein if Employee did not make the promises that
Employee is making in this Agreement.

19. Severability. If any of the provisions, terms or clauses of this Agreement
are declared illegal, unenforceable, or ineffective, those provisions, terms and
clauses shall be deemed severable, and all other provisions, terms and clauses
of this Agreement shall remain valid and binding upon both parties.


20. Arbitration. Employee agrees that, with the exception of any claim by the
Company seeking injunctive relief hereunder, any claims or disputes concerning
or covered by this Agreement or resulting from Employee’s employment or the
termination of Employee’s employment must be submitted to binding arbitration
and that this arbitration will be the only remedy for resolution of any such
claim or dispute, as set forth in the Mutual Arbitration Agreement (herein
referred to as the “Arbitration Agreement”), by and among the Company and
Employee, and incorporated herein by reference, and that the terms and
conditions of the Arbitration Agreement survive the termination of Employee’s
employment as provided therein.
As Employee has agreed to arbitrate, if Employee files or causes to be filed a
claim that is subject to arbitration under the Arbitration Agreement in a court
or other body (“Court Claim”), the Company will notify Employee or Employee’s
attorney (if an attorney has entered an appearance) of the existence of the
Arbitration Agreement and request that the Court Claim be dismissed or stayed.
If Employee does not move to dismiss or stay the Court Claim within ten (10)
calendar days of service of the notice, and Company successfully moves to
dismiss or stay the Court Claim and refer it to arbitration, Company may submit
a request for payment of attorney’s fees and costs to the arbitrator, who shall
award to the Company and against Employee Company’s reasonable costs and
attorney’s fees incurred because of the filing of the Court Claim.



--------------------------------------------------------------------------------




Dated: March 12, 2020/s/ Cathy PryorDated: March 12, 2020HIBBETT SPORTING GOODS,
INC.
By: /s/ David Benck


Its: General Counsel



End of Exhibit 10.26

